Citation Nr: 1811466	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-11 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Veteran represented by:	The American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 
INTRODUCTION

The Veteran served on active duty from June 1971 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in a travel Board hearing in June 2016.  Transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required in this appeal to obtain adequate VA examinations and compliance with prior Board remands.  A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board previously remanded these issues in September 2016 to obtain VA examinations and etiology opinions.  Regarding his low back disorder, the Board requested that a VA examiner provide an opinion regarding whether the Veteran's low back disorder had its onset in or was otherwise caused by his military service, specifically addressing his reports of recurrent low back pain upon separation from service in September 1971 and his report of injury on an obstacle course during service.  The January 2017 VA examiner opined that the low back disorder was not related to service.  Although the examiner addressed the Veteran's contentions of low back pain in service in addition to being injured in an obstacle course, the examiner also noted that the Veteran had no documentation of ongoing back problems for many years.  However, the Board notes that the examiner failed to address the fact that it was upon separation from his service the Veteran reported continued back complaints.  In addition, the Veteran has made credible lay statements of record which indicate he has had continued back pain since his reports of pain at discharge and the examiner failed to adequately address these statements and indicate why these statements are not evidence of a relationship between his current low back disorder and any in service injury or reports of pain.  Accordingly, remand is required for a new VA opinion.  

Regarding bilateral pes planus, in the September 2016 Board remand the examiner was requested to address the Veteran's contentions that his foot condition was aggravated during service by his combat boots, that the pain continued after service, and the March 2013 VA examination.  A January 2017 VA examiner opined that there was nothing that occurred in the Veteran's service that caused any permanent worsening of his foot condition.  The examiner addressed the Veteran's report of foot pain in service but failed to address the report of the combat boots specifically worsening his foot condition and failed to address the March 2013 VA examination.  Accordingly, the Board finds remand is required for a new VA opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of his low back disorder from a VA examiner.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the low back disorder had its onset in, or is otherwise caused by, by the Veteran's military service, specifically addressing the Veteran's credible reports of recurrent low back pain upon separation from service in September 1971 and continuing since then, and his report of an injury on the obstacle course during service.  

4.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of his pes planus from a VA examiner.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the pes planus was aggravated during active service.  The examiner must address the following:  1) the Veteran's lay statements that his foot disorder didn't bother him prior to service, 2) that his feet were aggravated by the combat boots, and that his feet pain continued after discharge; 3) the Veteran's STRs; and 4) the prior March 2013 VA examination.

5.  Review each opinion report to ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

